134 Ga. App. 368 (1975)
214 S.E.2d 380
JACKSON
v.
YOUNG.
50092.
Court of Appeals of Georgia.
Argued January 10, 1975.
Decided February 26, 1975.
Rehearing Denied March 24, 1975.
R. John Genins, for appellant.
Long, Weinberg, Ansley & Wheeler, F. Clay Bush, for appellee.
QUILLIAN, Judge.
Appeal was taken to the Supreme Court from the dismissal by the trial court of the plaintiff's appeal from a judgment based on a jury verdict for the defendant. The appeal has been transferred to this court. Held:
The original notice of appeal was filed June 28, 1973, no transcript was filed and over one year later on July 25, 1974 the defendant moved to dismiss the appeal. The plaintiff responded contending that because of poverty *369 she was unable to pay the costs for the reporter to file the transcript of proceedings; that the pauper's affidavit previously filed by the plaintiff should be sufficient to obviate the necessity of paying for the transcript.
The Georgia Supreme Court has determined that payment for a transcript is not included as part of court costs. Stone Mountain Memorial Assn. v. Stone Mountain Scenic Railroad, 232 Ga. 92 (205 SE2d 293), overruling the decision of Barnett v. Thomas, 129 Ga. App. 583 (200 SE2d 327), to the contrary. Moreover, that court has further held that a pauper's affidavit in a civil case does not relieve appellant from payment of the cost of having the trial transcript prepared by the official court reporter. Brand v. Montega Corp., 233 Ga. 35 (209 SE2d 583). Since we are bound by the above decisions, it is clear that the plaintiff failed to show any excuse for the failure to have the transcript timely filed. On the record before us the judgment of the lower court must be affirmed.
Judgment affirmed. Pannell, P. J., and Clark, J., concur.